PER CURIAM.
Steven B. Hamlin appeals from the summary denial of his postconviction relief motion and motion to amend and supplement defendant’s pending motion for postconviction relief. In reviewing the trial court’s order, we note that specific references are made to the transcript of the plea colloquy dated August 24, 1990, and the transcript of sentencing dated September 28, 1990. The trial court has failéd to attach copies of the relevant pages of the designated transcripts in support of its order.
Without ruling on the merits of the subject appeal, we remand this matter to the trial court to attach those portions of the record which support its order denying Hamlin’s motion.
CAMPBELL, A.C.J., and PARKER and ALTENBERND, JJ., concur.